Title: James Maury to James Madison, 19 July 1832
From: Maury, James
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Schooleys Mountain New Jersey
                                
                                19 July 1832
                            
                        
                        Altho I know the news papers I now send must have lost much of what might have been more interesting previous
                            to the reform bill being known to have become law, yet I thought I might as well send them for the chance of their being
                            amusing. Our friend Doctor Dunglison has told me that now and then, you used to send him the papers received from me: and
                            if, after perusal, there be no other friend having preference, you may, if you please, send them to him. You are to know
                            I feel much obliged to him for his efficacious medical aid, while near Charlottesville last summer.
                        My daughter and the writer have been, and long, very anxious to hear how you all are at Montpellier; and,
                            especially as to your own health; which, before leaving Virginia, we had the mortification to hear was not as good as when
                            we had the pleasure of seeing you.
                        To account for being in-such an out of the way place as this, I must tell you I
                            was on my way to Newyork, but met at Philadelphia such alarming accounts about the Cholera as to occasion my proceeding
                            hither. We are 40-50 miles from N. Y. on the Top of a high Mountain, which they tell me, is an appendage of our Blue
                            Ridge, so very remarkable for the Salubrity of it’s air, as to have acquired the name, with some, of the Montpellier of the United States.
                        How far it generally may be entitled to this fine name I know not; but, as to myself, I must speak very
                            favorably of it, from my having been enabled to resume, and that too with comfort, a good
                            habit I left behind me at Liverpool of walking five Miles pr ⅌ day at least whenever the weather permitted. I think of being
                            stationary at Schooley’s Mountain, until I be able to form an opinion as to the march of the Cholera and its probable
                            duration. It became more destructive of late at Newyork. The report of yesterday 202 cases & 84 deaths. An immense
                            proportion of the inhabitants have left that City.
                        Since being in the U. S. A. I have desired my Son William to send you the News papers, which I found you had
                            not received with the same punctuality as previous to my leaving Liverpool. Has he done so?
                        My daughter and your friend Matthew are with me and join in cordial salutations to you, Mrs Madison and Mr
                            Todd with our best wishes and anxious desire to know how you all are, Farewell! Your antient friend and obliged servant
                        
                            
                                James Maury
                            
                        
                    P. S. I could not muster a whole Sheet of letter paper                        
                            
                            J. M.
                        